t c memo united_states tax_court harold e emmons and anna mae emmons petitioners v commissioner of internal revenue respondent docket no filed date janet i mccurdy for petitioners alan r peregoy for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules of opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioners' federal excise_tax under sec_4980a for the taxable_year in the amount of dollar_figure after a concession by respondent the only issue for decision is whether the transfer refund distribution received by petitioner anna mae emmons in from the maryland state employees' retirement_system is subject_to the 15-percent excise_tax under sec_4980a as an excess_distribution from a qualified_plan the resolution of this issue turns on whether the transfer refund was paid from a defined_benefit_plan as respondent contends or from a defined contribution component of a defined_benefit_plan described in sec_414 as petitioners contend this case was submitted fully stipulated under rule and the facts stipulated are so found petitioners resided in frederick maryland at the time that their petition was filed with the court practice and procedure sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans this tax is included within ch of the i r c and is subject_to the deficiency procedures set forth in subch b of ch of the i r c see sec_6211 respondent concedes that petitioner harold e emmons is not liable for the deficiency in issue herein see also infra note background petitioner anna mae emmons petitioner was an employee of the maryland state department of health and mental hygiene until her retirement effective date as an employee of such department petitioner was a member of the maryland state employees' retirement_system the retirement_system until she transferred to the maryland state employees' pension system the pension system on date the retirement_system and the pension system in determination letters dated date and date respondent determined that the retirement_system and the pension system respectively were qualified trusts under sec_401 and that they were exempt from income_tax under the provisions of sec_501 the retirement_system requires mandatory nondeductible employee contributions in contrast the pension system does not generally require such contributions the state of maryland contributes to both the retirement_system and the pension system on behalf of the members of those systems all assets of the retirement_system are held in one of three funds namely the annuity savings fund the accumulation fund and the expense fund md ann code art 73b sec and supp retirement benefits are paid from the annuity savings fund and the accumulation fund md ann code art 73b sec f and a expenses other than retirement benefits are paid from the expense fund md ann code art 73b sec and supp the annuity savings fund holds a participant's accumulated_contributions which consist of the participant's total contributions plus regular_interest md ann code art 73b sec_1 a c and supp regular_interest is credited to a participant's account annually md ann code art 73b sec c the rate of regular_interest is set by the board_of trustees at a statutorily prescribed rate of percent md ann code art 73b sec a and supp if a participant withdraws his or her accumulated_contributions or if such contributions are paid to the estate or designated_beneficiary of a participant such amount is paid from the annuity savings fund md ann code art 73b sec f all interest and dividends earned on the funds of the retirement_system are credited to the accumulation fund md ann code art 73b sec c upon a participant's retirement the participant's accumulated_contributions are transferred from the annuity savings fund to the accumulation fund and the participant's annuity is then paid from the accumulation fund md ann code art 73b sec f and see also md ann code art 73b sec_1 each year after a participant's account in the annuity savings fund is credited with regular_interest such interest is transferred from the accumulation fund to the annuity savings fund md ann code art 73b sec c a additionally the accumulation fund holds all reserves for the payment of all benefits except for those payable from the annuity savings fund md ann code art 73b sec a the transfer refund on date petitioner elected to transfer from the retirement_system to the pension system effective date as a result of the election to transfer petitioner received a distribution the transfer refund from the retirement_system in the amount of dollar_figure the transfer refund consisted of dollar_figure in previously taxed contributions made by petitioner dollar_figure of earnings dollar_figure of employer pick- up contributions and dollar_figure of interest on the employer pick- up contributions the earnings pick-up contributions and interest on the pick-up contributions ie dollar_figure constitute the taxable_portion of the transfer refund the rate of earnings paid as part of the transfer refund was not the rate of regular_interest of percent but was an amount based on the average interest rate for the years preceding the year of transfer compounded annually md ann code art 73b sec_11b the interest rate for each of the years was computed as the sum of the investment_income and the realized_gains_and_losses divided by the book_value of the total investments of the retirement_system id see sec_414 when petitioner transferred from the retirement_system to the pension system she had attained the age of if petitioner had not transferred to the pension system but had remained a member of the retirement_system she would have been entitled to retire and receive a normal service retirement benefit including a regular monthly annuity at age she would not have been entitled to receive a transfer refund because a transfer refund is payable only as a result of transferring from the retirement_system to the pension system as a result of transferring from the retirement_system to the pension system petitioner became and presently is a member of the pension system as a member of the pension system petitioner is entitled to receive a retirement benefit based upon her salary and her creditable years_of_service specifically including those years of creditable service recognized under the retirement_system however because petitioner received the transfer refund on account of transferring from the retirement_system to the pension system petitioner's monthly annuity is less than the monthly annuity she would have received if she had not transferred to the pension system but had retired under the retirement_system in petitioner received annuity payments from the pension system in the total amount of dollar_figure of which dollar_figure was the taxable_amount petitioners' federal_income_tax return on their federal_income_tax return form_1040 for petitioners reported the taxable_portion of the transfer refund and the taxable_portion of petitioner's annuity payments as ordinary_income in the notice_of_deficiency respondent characterized petitioner's retirement distributions over dollar_figure as an excess_distribution from a qualified_retirement_plan respondent then determined that petitioners were liable for the excise_tax under sec_4980a discussion the only issue for decision is whether petitioners are liable for the 15-percent excise_tax for an excess retirement distribution under sec_4980a the resolution of this issue turns on whether the transfer refund was paid from a defined_benefit_plan as respondent contends or from a defined contribution component of a defined_benefit_plan described in sec_414 as petitioners contend the forms 1099-r total distributions from profit-sharing_plans individual_retirement_arrangements insurance contracts etc issued by the maryland state retirement agency indicate that the taxable_portion of the transfer refund was dollar_figure petitioners reported the taxable_portion of the transfer refund on their income_tax return consistent with the forms 1099-r likewise respondent determined the amount of the excess_distribution based on the taxable_portion reported on the forms 1099-r however the parties stipulated that the taxable_portion of the transfer refund was dollar_figure the parties' stipulation appears to account for an error on one of the forms 1099-r in any event we give effect to the stipulation see supra note regarding respondent's concession as to petitioner harold e emmons generally retirement plans fall into one of two categories defined contribution plans and defined benefit plans a defined_contribution_plan is a plan under which a separate_account is maintained for each plan participant and where income expenses gains and losses are allocated to each participant's account sec_414 under a defined_contribution_plan the employee is not guaranteed a particular benefit but is instead provided with the account balance upon retirement thus the retirement benefit provided by a defined_contribution_plan depends on the investment performance of the contributions made by the employer and the participant and the participant bears the risk of loss if the plan's investments do not perform as well as expected a defined_benefit_plan is any plan that is not a defined_contribution_plan sec_414 the retirement benefit provided by a defined_benefit_plan is fixed typically by reference to a formula based on salary and years_of_service thus if the plan does not perform as well as expected the employer bears the risk of loss because the employer is contractually obligated to pay the retirement benefit specified in the plan sec_414 provides i defined_contribution_plan -- the term defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account a defined_benefit_plan may contain a variable component based on investment performance in this respect a defined_benefit_plan can in part resemble a defined_contribution_plan in such instances sec_414 creates a hybrid_plan and provides that the portion of the plan that resembles a defined_contribution_plan will be treated as a defined_contribution_plan for certain purposes as relevant herein sec_414 provides k certain plans -- a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account of a participant shall -- for purposes of sec_410 be treated as a defined_contribution_plan for purposes of sec_72 a a and m be treated as consisting of a defined_contribution_plan to the extent benefits are based on the separate_account of a participant and as a defined_benefit_plan with respect to the remaining portion of benefits under the plan and for purposes of sec_4975 be treated as a defined_benefit_plan emphasis added in order to satisfy the reference to separate_account in sec_414 the separate_account must be more than a mere bookkeeping account it must maintain the characteristics of a defined_contribution_plan including the allocation of gains and losses to a participant's account 43_f3d_466 9th cir 18_f3d_500 7th cir see green v commissioner tcmemo_1994_ but see 985_f2d_819 5th cir affg on other grounds 97_tc_237 sec_4980a imposes a 15-percent excise_tax on excess distributions from qualified_retirement_plans sec_4980a as relevant herein an excess_distribution is defined as the aggregate amount of the retirement distributions with respect to any individual during any calendar_year to the extent that such amount exceeds dollar_figure sec_4980a the definition of an excess_distribution is modified however for a lump sum distribution to which a forward averaging election under sec_402 applies thus as relevant herein if the retirement distributions with respect to any individual include a lump sum distribution to which an election under sec_402 applies an excess_distribution exists to the extent that the retirement distributions exceed dollar_figure ie five times the amount of the limitation otherwise provided by sec_4980a sec_4980a for purposes of sec_4980a the aggregate amount of petitioner's retirement distributions was dollar_figure ie dollar_figure plus dollar_figure see sec_4980a c in view of the foregoing what is determinative in this case as relevant herein retirement distributions are defined as the amount distributed to an individual under an individual_retirement_plan or any qualified_employer_plan with respect to which such individual is or was the employee sec_4980a a qualified_employer_plan is any plan described in sec_401 that includes a_trust exempt from tax under sec_501 sec_4980a certain distributions are excluded in calculating an individual's aggregate retirement distributions see sec_4980a for purposes of sec_4980a is whether the transfer refund constituted a lump sum distribution within the meaning of sec_402 petitioners contend the transfer refund was a lump sum distribution petitioner was entitled to and did elect forward averaging under sec_402 and there was no excess_distribution because petitioner's lump sum distribution and annuity payments did not exceed dollar_figure respondent contends that the transfer refund was not a lump sum distribution and that there was an excess_distribution to the extent petitioner's retirement distributions exceeded dollar_figure a lump sum distribution is defined in sec_402 as follows a lump sum distribution --for purposes of this section the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee's death ii after the employee attains age iii on account of the employee's separation from the service or iv after the employee has become disabled from a_trust which forms a part of a plan described in we note that petitioners did not elect 10-year forward averaging under sec_402 on their form_1040 for although petitioners contend on brief that they elected forward averaging on an amended_return form 1040x the record contains no such evidence rule b see bittker lokken federal taxation of income estates and gifts par pincite 2d ed 370-2d tax mgmt bna qualified_plans -- taxation of distributions vii c at a-107 2d ed date sec_401 and which is exempt from tax under sec_501 for purposes of this subsection the balance_to_the_credit of the employee does not include the accumulated_deductible_employee_contributions under the plan within the meaning of sec_72 emphasis added there is no dispute that the transfer refund was received by petitioner after she attained the age of nor is there any dispute that the transfer refund was distributed within a single taxable_year moreover for purposes of deciding whether petitioner received a lump sum distribution there is no dispute that the retirement_system is a plan described in sec_401 and that the trust forming a part of the retirement_system is exempt from tax under sec_501 in determining a taxpayer's balance_to_the_credit sec_402 provides in relevant part c aggregation of certain trusts and plans --for purposes of determining the balance_to_the_credit of an employee under subparagraph a -- i all trusts which are part of a plan shall be treated as a single trust all pension plans maintained by the employer shall be treated as a single_plan all profit-sharing_plans maintained by the employer shall be treated as a single_plan emphasis added this court has previously held that sec_402 requires that we treat the retirement_system and the pension system as a single pension_plan dorsey v commissioner tcmemo_1995_97 brown v commissioner tcmemo_1995_93 hoppe v commissioner tcmemo_1994_635 hamilton v commissioner tcmemo_1994_633 see wheeler v commissioner tcmemo_1993_561 see also sites v united_states aftr 2d ustc par big_number d md thus as a consequence of aggregating the retirement_system and the pension system we have held that a taxpayer's transfer from the retirement_system to the pension system allowed the taxpayer to receive the balance to his or her credit in two parts an initial single payment the transfer refund and a reduced monthly annuity based on all of the taxpayer's years of creditable service and on the taxpayer's salary during those years thus we have held that a transfer refund did not constitute a taxpayer's entire balance_to_the_credit in the retirement and pension systems and was therefore not a lump sum distribution within the meaning of sec_402 notwithstanding the foregoing authority petitioners contend that petitioner received the balance to her credit when she received the transfer refund in this regard petitioners argue that the retirement_system is a defined_benefit_plan that contains a defined contribution component and that the retirement_system therefore constitutes a hybrid_plan under sec_414 petitioners also argue that petitioner's mandatory_contributions were held in a separate_account in the annuity savings fund and that the retirement_system and pension system provided a benefit the transfer refund based partly on the balance of petitioner's separate_account thus petitioners argue that pursuant to sec_414 petitioner's separate_account in the annuity savings fund should be treated as a defined_contribution_plan petitioners further argue that this defined contribution component constituted a profit-sharing_plan and that the transfer refund was paid from such profit-sharing_plan finally petitioners argue that because profit-sharing_plans are not aggregated with pension plans under sec_402 petitioner received the balance to her credit from a profit-sharing_plan when she received the transfer refund we have carefully considered petitioners' contention and we reject it for two reasons first the retirement_system did not provide a benefit based partly on the balance of the separate_account of petitioner under sec_414 as discussed earlier in order to satisfy the separate_account requirement in sec_414 petitioner's separate_account must have maintained the characteristics of a defined_contribution_plan namely the allocation of investment gains and losses to petitioner's separate_account here the annuity savings fund held petitioner's accumulated_contributions pursuant to maryland law petitioner's account in the annuity savings fund was credited with regular_interest annually md ann code art 73b sec c we do not think that the crediting of statutory interest by itself creates a separate_account under sec_414 because a statutorily mandated rate of interest does not represent the investment performance of a participant's contributions see revrul_79_259 c b dollar_figure consequently the regular_interest credited to petitioner's account did not create a separate_account under sec_414dollar_figure petitioners also contend that the earnings paid as part of the transfer refund reflected the investment performance of petitioner's contributions and that the option to receive such earnings in a transfer refund constituted a benefit from a separate_account although the rate of earnings utilized in computing the amount of the transfer refund was determined on a basis that considered overall gains and losses in the retirement_system such rate considered the investment performance only for it is clear that revenue rulings are not binding precedent 64_tc_404 affd on this issue 613_f2d_770 9th cir however it is equally clear that we may adopt a ruling's reasoning if it is persuasive 669_f2d_291 5th cir affg 75_tc_36 it would appear that the annuity savings fund is little more than a bookkeeping account used to keep track of a participant's accumulated_contributions in the event that a participant terminates employment prior to retirement and withdraws his or her accumulated_contributions indeed if a participant works until retirement and does not receive a transfer refund then such participant's accumulated_contributions are transferred from the annuity savings fund to the accumulation fund in order to fund the participant's retirement annuity and a record of a participant's accumulated_contributions is no longer maintained because such information is not relevant in determining the participant's retirement benefit the years preceding the transfer refund election md ann code art 73b sec_11b b the rate of earnings was then applied retroactively starting from petitioner's date of employment and was compounded annually as if such rate had been actually earned during each year_of_service by petitioner thus the rate of earnings utilized in computing the amount of the transfer refund had no relationship to the actual earnings_of petitioner's contributions and therefore cannot be considered a benefit based in part on the separate_account of petitioner under sec_414 second we reject petitioners' contention because the existence of a separate_account under sec_414 is irrelevant for purposes of determining the balance_to_the_credit of an employee under sec_402 sec_414 provides that a defined_benefit_plan with a defined contribution component will be treated in part as a defined_contribution_plan for purposes of sec_410 sec_72 sec_411 sec_415 and sec_401 we note that sec_414 does not specify sec_402 as one of the sections for purposes of which a defined_benefit_plan will be treated as a defined_contribution_plan therefore even if petitioner's mandatory_contributions constituted a separate_account under sec_414 this fact would have no effect in determining petitioner's balance_to_the_credit see green v commissioner tcmemo_1994_340 wherein the court stated that 'the balance_to_the_credit of an employee' was intended to include all sums payable to the employee and that there should be no separation of accounts for this purpose in view of the foregoing we hold that the transfer refund did not constitute a lump sum distribution within the meaning of sec_402 because petitioner did not receive the balance_to_the_credit when she transferred from the retirement_system to the pension system accordingly petitioners are not entitled to the increased threshold_amount ie dollar_figure set forth in sec_4980a in determining the amount of petitioner's excess distributions for purposes of the excise_tax under sec_4980a we now turn to petitioners' alternative argument petitioners contend that the retirement_system is not a qualified_employer_plan under sec_4980a because it provides for the distribution of employee contributions and earnings thereon prior to a participant's retirement thus petitioners argue that there were no retirement distributions under sec_4980a and therefore no excess distributions for purposes of sec_4980a we have previously considered and rejected petitioners' alternative contention in montgomery v commissioner tcmemo_1996_263 we see no need to revisit the issue therefore for the reasons stated in montgomery v commissioner supra we hold that petitioner received retirement distributions under sec_4980a in the aggregate amount of dollar_figure in order to give effect to our disposition of the disputed issue as well as respondent's concession and the parties' stipulation decision will be entered under rule
